Title: From George Washington to Brigadier General James Potter, 3 November 1777
From: Washington, George
To: Potter, James

 

Sir
Head Quarters Whitemarsh [Pa.] 3d Novr 1777

I am favd with yours of this date. Except our Army was upon the other side of Schuylkill it would be impossible to take and keep possession of the Enemy’s Works upon Province Island—The Virginia Militia who will remain with you for a few days, were to have left their Arms at Lancaster, but, you may now take as many from them as will furnish yours that want, before they leave you. The State of Pennsylvania, I believe, furnished the Virginia Militia with some Arms at Lancaster, if they did, let a like Number be first drawn, and if they are not sufficient, make up the deficiency and keep an exact account that the Continent may get them again. You will continue to do what you can to interrupt the communication, and to furnish me with any intelligence that you may obtain. I am Sir Yr most obt Servt

Go: Washington


P.S. I beg you will use every Mean in your power to hinder your Militia from carrying home the public Arms. If any desert and carry them with them let them be sent after and if the Men are not brought back, let the Arms at least be recovered. If this is not done, when the Continental Regiments are compleated there will not be a Musket for them.

